

115 S3705 IS: Northwest California Wilderness, Recreation, and Working Forests Act
U.S. Senate
2018-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3705IN THE SENATE OF THE UNITED STATESDecember 5, 2018Ms. Harris introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for restoration, economic development, recreation, and conservation on Federal lands in
			 Northern California, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Northwest California Wilderness, Recreation, and Working Forests Act. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Title I—Restoration and Economic DevelopmentSec. 101. South Fork Trinity-Mad River Restoration Area.Sec. 102. Redwood National and State Parks restoration.Sec. 103. Northwest California Public Lands Remediation Partnership.Sec. 104. Trinity Lake Visitor Center.Sec. 105. Del Norte County Visitor Center.Sec. 106. Management plans.Sec. 107. Study, partnerships related to overnight accommodations.Title II—RecreationSec. 201. Horse Mountain Special Management Area.Sec. 202. Bigfoot National Recreation Trail.Sec. 203. Elk Camp Ridge Recreation Trail.Sec. 204. Trinity Lake Trail.Sec. 205. Trails study.Sec. 206. Construction of mountain bicycling routes.Sec. 207. Partnerships.Title III—ConservationSec. 301. Designation of wilderness.Sec. 302. Administration of wilderness.Sec. 303. Designation of potential wilderness.Sec. 304. Designation of wild and scenic rivers.Sec. 305. Sanhedrin Conservation Management Area.Title IV—MiscellaneousSec. 401. Maps and legal description.
 2.DefinitionsIn this Act: (1)SecretaryThe term Secretary means—
 (A)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of Agriculture; and
 (B)with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of the Interior.
 (2)StateThe term State means the State of California. IRESTORATION AND ECONOMIC DEVELOPMENT 101.South Fork Trinity-Mad River Restoration Area (a)DefinitionsIn this section:
 (1)Collaboratively developedThe term collaboratively developed means projects that are developed and implemented through a collaborative process that— (A)includes—
 (i)appropriate Federal, State, and local agencies; and (ii)multiple interested persons representing diverse interests; and
 (B)is transparent and nonexclusive. (2)PlantationThe term plantation means a forested area that has been artificially established by planting or seeding.
 (3)RestorationThe term restoration means the process of assisting the recovery of an ecosystem that has been degraded, damaged, or destroyed by establishing the composition, structure, pattern, and ecological processes necessary to facilitate terrestrial and aquatic ecosystem sustainability, resilience, and health under current and future conditions.
 (4)Restoration areaThe term restoration area means the South Fork Trinity-Mad River Restoration Area, established by subsection (b). (5)Stewardship contractThe term stewardship contract means an agreement or contract entered into under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c).
 (6)Shaded fuel breakThe term shaded fuel break means a vegetation treatment that effectively addresses all project-generated slash and that retains: adequate canopy cover to suppress plant regrowth in the forest understory following treatment; the longest-lived trees that provide the most shade over the longest period of time; the healthiest and most vigorous trees with the greatest potential for crown-growth in plantations and in natural stands adjacent to plantations; and all mature hardwoods, when practicable.
 (7)Wildland-urban interfaceThe term wildland-urban interface has the meaning given the term by section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).
 (b)EstablishmentSubject to valid existing rights, there is established the South Fork Trinity-Mad River Restoration Area, comprising approximately 729,089 acres of Federal land administered by the Forest Service and approximately 1,280 acres of Federal land administered by the Bureau of Land Management, as generally depicted on the map entitled South Fork Trinity-Mad River Restoration Area—Proposed and dated July 3, 2018, to be known as the South Fork Trinity-Mad River Restoration Area.
 (c)PurposesThe purposes of the restoration area are to— (1)establish, restore and maintain fire-resilient forest structures containing late successional forest structure characterized by large trees and multistoried canopies, as ecologically appropriate;
 (2)protect late successional reserves; (3)enhance the restoration of Federal lands within the restoration area;
 (4)reduce the threat posed by wildfires to communities within the restoration area; (5)protect and restore aquatic habitat and anadromous fisheries;
 (6)protect the quality of water within the restoration area; and (7)allow visitors to enjoy the scenic, natural, cultural, and wildlife values of the restoration area.
					(d)Management
 (1)In generalThe Secretary shall manage the restoration area— (A)in a manner consistent with the purposes described in subsection (c);
 (B)in a manner that— (i)in the case of the Forest Service, prioritizes restoration of the restoration area over other nonemergency vegetation management projects on the Six Rivers and Shasta-Trinity national forests; and
 (ii)in the case of the United States Fish and Wildlife Service, establishes with the Forest Service an agreement for cooperation to ensure timely completion of consultation required by section 7 of the Endangered Species Act (15 U.S.C. 1536) on restoration projects within the restoration area and agreement to maintain and exchange information on planning schedules and priorities on a regular basis;
 (C)in accordance with— (i)the laws (including regulations) and rules applicable to the National Forest System for land managed by the Forest Service;
 (ii)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) for land managed by the Bureau of Land Management;
 (iii)this Act; and (iv)any other applicable law (including regulations); and
 (D)in a manner consistent with congressional intent that consultation for restoration projects within the restoration area are completed in a timely and efficient manner.
						(2)Conflict of laws
 (A)In generalThe establishment of the restoration area shall not change the management status of any land or water that is designated wilderness or as a wild and scenic river, including lands and waters designated by this Act.
 (B)Resolution of conflictIf there is a conflict between the laws applicable to the areas described in subparagraph (A) and this section, the more restrictive provision shall control.
						(3)Uses
 (A)In generalThe Secretary shall only allow uses of the restoration area that the Secretary determines would further the purposes described in subsection (c).
 (B)PriorityThe Secretary shall prioritize restoration activities within the restoration area. (4)Wildland fire (A)In generalNothing in this section prohibits the Secretary, in cooperation with other Federal, State, and local agencies, as appropriate, from conducting wildland fire operations in the restoration area, consistent with the purposes of this section.
 (B)PriorityThe Secretary shall use prescribed burning and wildland fire to the extent practicable to achieve the purposes of this section.
						(5)Road decommissioning
 (A)In generalTo the extent practicable, the Secretary shall decommission unneeded National Forest System roads identified for decommissioning and unauthorized roads identified for decommissioning within the restoration area—
 (i)subject to appropriations; (ii)consistent with the analysis required by subparts A and B of part 212 of title 36, Code of Federal Regulations; and
 (iii)in accordance with existing law. (B)Additional requirementIn making determinations regarding road decommissioning under subparagraph (A), the Secretary shall consult with—
 (i)appropriate State, Tribal, and local governmental entities; and (ii)members of the public.
 (C)DefinitionAs used in subparagraph (A), the term decommission means— (i)to reestablish vegetation on a road; and
 (ii)to restore any natural drainage, watershed function, or other ecological processes that are disrupted or adversely impacted by the road by removing or hydrologically disconnecting the road prism.
							(6)Vegetation management
 (A)In generalSubject to subparagraphs (B), (C), and (D), the Secretary may conduct vegetation management projects in the restoration area only where necessary to—
 (i)maintain or restore the characteristics of ecosystem composition and structure; (ii)reduce wildfire risk to communities by promoting forests that are fire resilient;
 (iii)improve the habitat of threatened, endangered, or sensitive species; (iv)protect or improve water quality; or
 (v)enhance the restoration of lands within the restoration area. (B)Additional requirements (i)Shaded fuel breaksIn carrying out subparagraph (A), the Secretary shall prioritize the establishment of a network of shaded fuel breaks within—
 (I)the portions of the wildland-urban interface that are within 150 feet from private property contiguous to Federal land;
 (II)one hundred and fifty feet from any road that is open to motorized vehicles as of the date of enactment of this Act—
 (aa)except that, where topography or other conditions require, the Secretary may establish shaded fuel breaks up to 275 feet from a road so long as the combined total width of the shaded fuel breaks for both sides of the road does not exceed 300 feet; and
 (bb)provided that the Secretary shall include vegetation treatments within a minimum of 25 feet of the road where practicable, feasible, and appropriate as part of any shaded fuel break; or
 (III)one hundred and fifty feet of any plantation. (ii)Plantations; riparian reservesThe Secretary may undertake vegetation management projects—
 (I)in areas within the restoration area in which fish and wildlife habitat is significantly compromised as a result of past management practices (including plantations); and
 (II)within designated riparian reserves only where necessary to maintain the integrity of fuel breaks and to enhance fire resilience.
 (C)ComplianceThe Secretary shall carry out vegetation management projects within the restoration area— (i)in accordance with—
 (I)this section; and (II)existing law (including regulations);
 (ii)after providing an opportunity for public comment; and (iii)subject to appropriations.
 (D)Best available scienceThe Secretary shall use the best available science in planning and implementing vegetation management projects within the restoration area.
 (7)GrazingThe grazing of livestock in the restoration area, where established before the date of enactment of this Act, shall be permitted to continue—
 (A)subject to— (i)such reasonable regulations, policies, and practices as the Secretary considers necessary; and
 (ii)applicable law (including regulations); and (B)in a manner consistent with the purposes described in subsection (c).
 (e)WithdrawalSubject to valid existing rights, the restoration area is withdrawn from— (1)all forms of entry, appropriation, and disposal under the public land laws;
 (2)location, entry, and patent under the mining laws; and (3)disposition under all laws relating to mineral and geothermal leasing or mineral materials.
 (f)Use of stewardship contractsTo the maximum extent practicable, the Secretary shall— (1)use stewardship contracts to implement this section; and
 (2)use revenue derived from such stewardship contracts for restoration and other activities within the restoration area which shall include staff and administrative costs to support timely consultation activities for restoration projects.
 (g)CollaborationIn developing and implementing restoration projects in the restoration area, the Secretary shall consult with collaborative groups with an interest in the restoration area.
 (h)Environmental reviewA collaboratively developed restoration project within the restoration area may be carried out in accordance with the provisions for hazardous fuel reduction projects set forth in sections 104, 105, and 106 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6514–6516).
 (i)Multiparty monitoringThe Secretary of Agriculture shall— (1)in collaboration with the Secretary of the Interior and interested persons, use a multiparty monitoring, evaluation, and accountability process to assess the positive or negative ecological, social, and economic effects of restoration projects within the restoration area; and
 (2)incorporate the monitoring results into the management of the restoration area. 102.Redwood National and State Parks restoration (a)FindingsCongress finds that—
 (1)Coast redwoods are an iconic California resource that represents the beauty and natural grandeur of the Golden State.
 (2)These ancient redwood forests contain the tallest trees on Earth, which grow to be more than 3,500 years old.
 (3)Redwood forests serve as the most effective forest-based carbon sink in the world, storing 3 times or more carbon per acre than any other forest ecosystem.
 (4)Healthy old-growth redwood forests provide important ecological benefits, including clean air, habitat for special status plants and animals, and water resources that are critical to the health and sustainability of federally listed salmon fisheries.
 (5)Redwood forests are true wonders of the world, inspiring more than 31 million visitors every year in California’s redwood parks and supporting a multi-billion dollar outdoor recreation economy.
 (6)The redwood forests of northern California are the ancestral home of several tribal nations, whose members use stewardship and natural resource management expertise to protect and restore these forestlands.
 (7)After the 1849 Gold Rush, demand for lumber devastated ancient redwood forests and today only 5 percent of the original old-growth coast redwoods remain.
 (8)Redwood National and State Parks safeguard more than one-third of the world’s remaining old-growth coast redwood forests.
 (9)These parks contain tens of thousands of acres of redwood forests that have been logged, and require innovative application of science and technology to improve forest stewardship and accelerate forest regeneration.
 (10)Restoration of these forest ecosystems will hasten the return of healthy old-growth forests, while providing jobs in local communities and enhancing native habitat for numerous plant and animal species.
 (11)Redwood National and State Parks are partnering with nongovernmental organizations and tribes to restore these redwood forest ecosystems.
 (12)Redwood forest restoration benefits the people of California for generations to come. (b)Partnership agreementsThe Secretary of the Interior is authorized to undertake initiatives to restore degraded redwood forest ecosystems in Redwood National and State Parks in partnership with the State of California, local agencies, and nongovernmental organizations.
 (c)ComplianceIn carrying out any initiative authorized by subsection (a), the Secretary of the Interior shall comply with all applicable law.
				103.Northwest California Public Lands Remediation Partnership
 (a)DefinitionsIn this section: (1)RemediationThe term remediation means to facilitate the recovery of lands and waters that have been degraded, damaged, or destroyed by illegal marijuana cultivation or another illegal activity. Remediation includes but is not limited to removal of trash, debris, and other material, and establishing the composition, structure, pattern, and ecological processes necessary to facilitate terrestrial and aquatic ecosystem sustainability, resilience, and health under current and future conditions.
 (2)PartnershipThe term partnership means the Northwest California Public Lands Remediation Partnership, established by subsection (b).
 (3)Priority landsThe term priority lands means Federal land within the Klamath, Shasta-Trinity, Six Rivers, and Mendocino National Forests, and public land administered by the Bureau of Land Management within the Redding, Arcata, and Ukiah field offices.
 (b)EstablishmentThere is hereby established a Northwest California Public Lands Remediation Partnership. (c)PurposesThe purposes of the partnership are to—
 (1)coordinate the activities of Federal, State, Tribal, and local authorities, and the private sector, in the remediation of priority lands in the State affected by illegal marijuana cultivation or other illegal activities; and
 (2)use the resources and expertise of each agency, authority, or entity in implementing remediation activities on priority lands in the State.
 (d)MembershipThe members of the partnership shall include the following: (1)The Secretary of Agriculture, or a designee of the Secretary of Agriculture to represent the Forest Service.
 (2)The Secretary of the Interior, or a designee of the Secretary of the Interior, to represent the United States Fish and Wildlife Service, Bureau of Land Management, and National Park Service.
 (3)The Director of the Office of National Drug Control Policy, or a designee of the Director. (4)The Secretary of the State Natural Resources Agency, or a designee of the Secretary, to represent the California Department of Fish and Wildlife.
 (5)A designee of the California State Water Resources Control Board. (6)A designee of the California State Sheriffs’ Association.
 (7)One member to represent federally recognized Indian Tribes, to be appointed by the Secretary of Agriculture.
 (8)One member to represent nongovernmental organizations with an interest in Federal land remediation, to be appointed by the Secretary of Agriculture.
 (9)One member to represent local governmental interests, to be appointed by the Secretary of Agriculture.
 (10)A law enforcement official from each of the following: (A)The Department of the Interior.
 (B)The Department of Agriculture. (11)A scientist to provide expertise and advise on methods needed for remediation efforts, to be appointed by the Secretary of Agriculture.
 (12)A designee of the National Guard Counter Drug Program. (e)DutiesTo further the purposes of this section, the partnership shall—
 (1)identify priorities for remediation on priority lands in the State; (2)secure resources from Federal and non-Federal sources to apply to remediation of priority lands in the State;
 (3)carry out remediation on priority lands in the State; (4)support efforts by Federal, State, Tribal, and local agencies, and nongovernmental organizations in carrying out remediation of priority lands in the State;
 (5)support research and education on the impacts of, and solutions to, illegal marijuana cultivation and other illegal activities on priority lands in the State;
 (6)involve other Federal, State, Tribal, and local agencies, nongovernmental organizations, and the public in remediation efforts, to the extent practicable; and
 (7)take any other actions necessary to address remediation of priority lands in the State. (f)AuthoritiesTo implement this section, the partnership may, subject to the prior approval of the Secretary of Agriculture—
 (1)make grants to the State, political subdivisions of the State, nonprofit organizations, and other persons;
 (2)enter into cooperative agreements with, or provide grants or technical assistance to, the State, political subdivisions of the State, nonprofit organizations, Federal agencies, and other interested parties;
 (3)hire and compensate staff; (4)obtain funds or services from any source, including Federal and non-Federal funds, and funds and services provided under any other Federal law or program;
 (5)contract for goods or services; and (6)support activities of partners and any other activities that further the purposes of this section.
 (g)ProceduresThe partnership shall establish such rules and procedures as it deems necessary or desirable. (h)Local hiringThe partnership shall, to the maximum extent practicable and in accordance with existing law, give preference to local entities and persons when carrying out this section.
 (i)Service without compensationMembers of the partnership shall serve without pay. (j)Duties and authorities of the secretary of agriculture (1)In generalThe Secretary of Agriculture shall convene the partnership on a regular basis to carry out this section.
 (2)Technical and financial assistanceThe Secretary of Agriculture and Secretary of the Interior may provide technical and financial assistance, on a reimbursable or nonreimbursable basis, as determined by the appropriate Secretary, to the partnership or any members of the partnership to carry out this Act.
 (3)Cooperative agreementsThe Secretary of Agriculture and Secretary of the Interior may enter into cooperative agreements with the partnership, any members of the partnership, or other public or private entities to provide technical, financial, or other assistance to carry out this Act.
					104.Trinity Lake Visitor Center
 (a)In generalThe Secretary of Agriculture, acting through the Chief of the Forest Service, may establish, in cooperation with any other public or private entities that the Secretary may determine to be appropriate, a visitor center in Weaverville, California—
 (1)to serve visitors; and (2)to assist in fulfilling the purposes of the Whiskeytown-Shasta-Trinity National Recreation Area.
 (b)RequirementsThe Secretary shall ensure that the visitor center authorized under subsection (a) is designed to interpret the scenic, biological, natural, historical, scientific, paleontological, recreational, ecological, wilderness, and cultural resources of the Whiskeytown-Shasta-Trinity National Recreation Area and other nearby Federal lands.
 (c)Cooperative agreementsThe Secretary of Agriculture may, in a manner consistent with this Act, enter into cooperative agreements with the State and any other appropriate institutions and organizations to carry out the purposes of this section.
				105.Del Norte County Visitor Center
 (a)In generalThe Secretary of Agriculture and Secretary of the Interior, acting jointly or separately, may establish, in cooperation with any other public or private entities that the Secretaries determine to be appropriate, a visitor center in Del Norte County, California—
 (1)to serve visitors; and (2)to assist in fulfilling the purposes of Redwood National and State Parks, the Smith River National Recreation Area, and other nearby Federal lands.
 (b)RequirementsThe Secretaries shall ensure that the visitor center authorized under subsection (a) is designed to interpret the scenic, biological, natural, historical, scientific, paleontological, recreational, ecological, wilderness, and cultural resources of Redwood National and State Parks, the Smith River National Recreation Area, and other nearby Federal lands.
				106.Management plans
 (a)In generalIn revising the land and resource management plan for the Shasta-Trinity, Six Rivers, Klamath, and Mendocino National Forests, the Secretary shall include a comprehensive fire management plan for the wilderness areas and wilderness additions established by this Act.
 (b)RequirementIn carrying out the revisions required by subsection (a), the Secretary shall— (1)develop the fire management plans in accordance with—
 (A)the Guidance for Implementation of Federal Wildland Fire Management Policy dated February 13, 2009, including any amendments to that guidance; and
 (B)other appropriate policies; (2)ensure that a fire management plan for a wilderness area expanded by section 301—
 (A)applies to the entire wilderness area, including the addition; and (B)provides consistent direction regarding fire management to the entire wilderness area; and
 (3)consult with— (A)appropriate State, Tribal, and local governmental entities; and
 (B)members of the public. 107.Study, partnerships related to overnight accommodations (a)StudyThe Secretary of the Interior shall conduct a study to evaluate the feasibility and suitability of establishing overnight accommodations on Federal land at the southern and northern boundaries of Redwood National and State Parks in consultation with interested Federal, State, local, and tribal entities, and private and nonprofit organizations.
				(b)Partnerships
 (1)Agreements authorizedIf the study conducted under subsection (a) determines that establishing the described accommodations is suitable and feasible, the Secretary may enter into agreements with qualified private and nonprofit organizations for the development, operation, and maintenance of overnight accommodations.
 (2)ContentsAny agreements entered into under paragraph (1) shall clearly define the role and responsibility of the Secretary and the private or nonprofit organization.
 (3)ComplianceThe Secretary shall enter agreements under paragraph (1) in accordance with existing law. (4)EffectNothing in this subsection—
 (A)reduces or diminishes the authority of the Secretary to manage land and resources under the jurisdiction of the Secretary; or
 (B)amends or modifies the application of any existing law (including regulations) applicable to land under the jurisdiction of the Secretary.
						IIRECREATION
			201.Horse Mountain Special Management Area
 (a)EstablishmentSubject to valid existing rights, there is established the Horse Mountain Special Management Area (referred to in this section as the special management area) comprising approximately 7,399 acres of Federal land administered by the Forest Service in Humboldt County, California, as generally depicted on the map entitled Horse Mountain Special Management Area—Proposed and dated April 13, 2017.
 (b)PurposesThe purpose of the special management area is to enhance the recreational and scenic values of the special management area while conserving the plants, wildlife, and other natural resource values of the area.
				(c)Management plan
 (1)In generalNot later than 3 years after the date of enactment of this Act and in accordance with paragraph (2), the Secretary shall develop a comprehensive plan for the long-term management of the special management area.
 (2)ConsultationIn developing the management plan required under paragraph (1), the Secretary shall consult with— (A)appropriate State, Tribal, and local governmental entities; and
 (B)members of the public. (3)Additional requirementThe management plan required under paragraph (1) shall ensure that recreational use within the special management area does not cause significant adverse impacts on the plants and wildlife of the special management area.
					(d)Management
 (1)In generalThe Secretary shall manage the special management area— (A)in furtherance of the purposes described in subsection (b); and
 (B)in accordance with— (i)the laws (including regulations) generally applicable to the National Forest System;
 (ii)this section; and (iii)any other applicable law (including regulations).
 (2)RecreationThe Secretary shall continue to authorize, maintain, and enhance the recreational use of the special management area, including hunting, fishing, camping, hiking, hang gliding, sightseeing, nature study, horseback riding, rafting, mountain biking, and motorized recreation on authorized routes, and other recreational activities, so long as such recreational use is consistent with the purposes of the special management area, this section, other applicable law (including regulations), and applicable management plans.
					(3)Motorized vehicles
 (A)In generalExcept as provided in subparagraph (B), the use of motorized vehicles in the special management area shall be permitted only on roads and trails designated for the use of motorized vehicles.
 (B)Use of snowmobilesThe winter use of snowmobiles shall be allowed in the special management area— (i)during periods of adequate snow coverage during the winter season; and
 (ii)subject to any terms and conditions determined to be necessary by the Secretary. (4)New trails (A)In generalThe Secretary may construct new trails for motorized or nonmotorized recreation within the special management area in accordance with—
 (i)the laws (including regulations) generally applicable to the National Forest System; (ii)this section; and
 (iii)any other applicable law (including regulations). (B)PriorityIn establishing new trails within the special management area, the Secretary shall—
 (i)prioritize the establishment of loops that provide high-quality, diverse recreational experiences; and
 (ii)consult with members of the public. (e)WithdrawalSubject to valid existing rights, the special management area is withdrawn from—
 (1)all forms of appropriation or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under laws relating to mineral and geothermal leasing. 202.Bigfoot National Recreation Trail (a)Feasibility study (1)In generalNot later than 3 years after the date of the enactment of this Act, the Secretary of Agriculture, in cooperation with the Secretary of the Interior, shall submit to the Committee on Natural Resources of the House of Representatives and Committee on Energy and Natural Resources of the Senate a study that describes the feasibility of establishing a nonmotorized Bigfoot National Recreation Trail that follows the route described in paragraph (2).
 (2)RouteThe trail described in paragraph (1) shall extend from the Ides Cove Trailhead in the Mendocino National Forest to Crescent City, California, by roughly following the route as generally depicted on the map entitled Bigfoot National Recreation Trail—Proposed and dated July 3, 2018.
 (3)Additional requirementIn completing the study required by subsection (a), the Secretary of Agriculture shall consult with—
 (A)appropriate Federal, State, Tribal, regional, and local agencies; (B)private landowners;
 (C)nongovernmental organizations; and (D)members of the public.
						(b)Designation
 (1)In generalUpon a determination that the Bigfoot National Recreation Trail is feasible and meets the requirements for a National Recreation Trail in 16 U.S.C. 1243, the Secretary of Agriculture shall designate the Bigfoot National Recreation Trail in accordance with—
 (A)the National Trails System Act (Public Law 90–543); (B)this Act; and
 (C)other applicable law (including regulations). (2)AdministrationUpon designation by the Secretary of Agriculture, the Bigfoot National Recreation Trail (referred to in this section as the trail) shall be administered by the Secretary of Agriculture, in consultation with—
 (A)other Federal, State, Tribal, regional, and local agencies; (B)private landowners; and
 (C)other interested organizations. (3)Private property rights (A)In generalNo portions of the trail may be located on non-Federal land without the written consent of the landowner.
 (B)ProhibitionThe Secretary of Agriculture shall not acquire for the trail any land or interest in land outside the exterior boundary of any federally managed area without the consent of the owner of the land or interest in the land.
 (C)EffectNothing in this section— (i)requires any private property owner to allow public access (including Federal, State, or local government access) to private property; or
 (ii)modifies any provision of Federal, State, or local law with respect to public access to or use of private land.
 (c)Cooperative agreementsIn carrying out this section, the Secretary of Agriculture may enter into cooperative agreements with State, tribal, and local government entities and private entities to complete needed trail construction, reconstruction, realignment, maintenance, or education projects related to the Bigfoot National Recreation Trail.
				(d)Map
 (1)Map requiredUpon designation of the Bigfoot National Recreation Trail, the Secretary of Agriculture shall prepare a map of the trail.
 (2)Public availabilityThe map referred to in paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.
					203.Elk Camp Ridge Recreation Trail
				(a)Designation
 (1)In generalIn accordance with paragraph (2), the Secretary of Agriculture after an opportunity for public comment, shall designate a trail (which may include a system of trails)—
 (A)for use by off-highway vehicles or mountain bicycles, or both; and (B)to be known as the Elk Camp Ridge Recreation Trail.
 (2)RequirementsIn designating the Elk Camp Ridge Recreation Trail (referred to in this section as the trail), the Secretary shall only include trails that are— (A)as of the date of enactment of this Act, authorized for use by off-highway vehicles or mountain bikes, or both; and
 (B)located on land that is managed by the Forest Service in Del Norte County. (3)MapA map that depicts the trail shall be on file and available for public inspection in the appropriate offices of the Forest Service.
					(b)Management
 (1)In generalThe Secretary shall manage the trail— (A)in accordance with applicable laws (including regulations);
 (B)to ensure the safety of citizens who use the trail; and (C)in a manner by which to minimize any damage to sensitive habitat or cultural resources.
 (2)Monitoring; evaluationTo minimize the impacts of the use of the trail on environmental and cultural resources, the Secretary shall annually assess the effects of the use of off-highway vehicles and mountain bicycles on—
 (A)the trail; (B)land located in proximity to the trail; and
 (C)plants, wildlife, and wildlife habitat. (3)ClosureThe Secretary, in consultation with the State and Del Norte County, and subject to paragraph (4), may temporarily close or permanently reroute a portion of the trail if the Secretary determines that—
 (A)the trail is having an adverse impact on— (i)wildlife habitats;
 (ii)natural resources; (iii)cultural resources; or
 (iv)traditional uses; (B)the trail threatens public safety; or
 (C)closure of the trail is necessary— (i)to repair damage to the trail; or
 (ii)to repair resource damage. (4)ReroutingAny portion of the trail that is temporarily closed by the Secretary under paragraph (3) may be permanently rerouted along any road or trail—
 (A)that is— (i)in existence as of the date of the closure of the portion of the trail;
 (ii)located on public land; and (iii)open to motorized or mechanized use; and
 (B)if the Secretary determines that rerouting the portion of the trail would not significantly increase or decrease the length of the trail.
 (5)Notice of available routesThe Secretary shall ensure that visitors to the trail have access to adequate notice relating to the availability of trail routes through—
 (A)the placement of appropriate signage along the trail; and (B)the distribution of maps, safety education materials, and other information that the Secretary concerned determines to be appropriate.
 (c)EffectNothing in this section affects the ownership, management, or other rights relating to any non-Federal land (including any interest in any non-Federal land).
				204.Trinity Lake Trail
				(a)Trail construction
 (1)Feasibility studyNot later than 18 months after the date of enactment of this Act, the Secretary shall study the feasibility and public interest of constructing a recreational trail for nonmotorized uses around Trinity Lake.
					(2)Construction
 (A)Construction authorizedSubject to appropriations, and in accordance with paragraph (3), if the Secretary determines under paragraph (1) that the construction of the trail described in such paragraph is feasible and in the public interest, the Secretary may provide for the construction of the trail.
 (B)Use of volunteer services and contributionsThe trail may be constructed under this section through the acceptance of volunteer services and contributions from non-Federal sources to reduce or eliminate the need for Federal expenditures to construct the trail.
 (3)ComplianceIn carrying out this section, the Secretary shall comply with— (A)the laws (including regulations) generally applicable to the National Forest System; and
 (B)this Act. (b)EffectNothing in this section affects the ownership, management, or other rights relating to any non-Federal land (including any interest in any non-Federal land).
				205.Trails study
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Agriculture, in accordance with subsection (b) and in consultation with interested parties, shall conduct a study to improve motorized and nonmotorized recreation trail opportunities (including mountain bicycling) on land not designated as wilderness within the portions of the Six Rivers, Shasta-Trinity, and Mendocino National Forests located in Del Norte, Humboldt, Trinity, and Mendocino counties.
 (b)ConsultationIn carrying out the study required by subsection (a), the Secretary of Agriculture shall consult with the Secretary of the Interior regarding opportunities to improve, through increased coordination, recreation trail opportunities on land under the jurisdiction of the Secretary of the Interior that shares a boundary with the national forest land described in subsection (a).
				206.Construction of mountain bicycling routes
				(a)Trail construction
 (1)Feasibility studyNot later than 18 months after the date of enactment of this Act, the Secretary of Agriculture shall study the feasibility and public interest of constructing recreational trails for mountain bicycling and other nonmotorized uses on the routes as generally depicted in the report titled Trail Study for Smith River National Recreation Area Six Rivers National Forest and dated 2016.
					(2)Construction
 (A)Construction authorizedSubject to appropriations, and in accordance with paragraph (3), if the Secretary determines under paragraph (1) that the construction of one or more routes described in such paragraph is feasible and in the public interest, the Secretary may provide for the construction of the routes.
 (B)ModificationsThe Secretary may modify the routes as necessary in the opinion of the Secretary. (C)Use of volunteer services and contributionsRoutes may be constructed under this section through the acceptance of volunteer services and contributions from non-Federal sources to reduce or eliminate the need for Federal expenditures to construct the route.
 (3)ComplianceIn carrying out this section, the Secretary shall comply with— (A)the laws (including regulations) generally applicable to the National Forest System; and
 (B)this Act. (b)EffectNothing in this section affects the ownership, management, or other rights relating to any non-Federal land (including any interest in any non-Federal land).
				207.Partnerships
 (a)Agreements authorizedThe Secretary is authorized to enter into agreements with qualified private and nonprofit organizations to undertake the following activities on Federal lands in Mendocino, Humboldt, Trinity, and Del Norte counties:
 (1)trail and campground maintenance; (2)public education, visitor contacts, and outreach; and
 (3)visitor center staffing. (b)ContentsAny agreements entered into under subsection (a) shall clearly define the role and responsibility of the Secretary and the private or nonprofit organization.
 (c)ComplianceThe Secretary shall enter agreements under subsection (a) in accordance with existing law. (d)EffectNothing in this section—
 (1)reduces or diminishes the authority of the Secretary to manage land and resources under the jurisdiction of the Secretary; or
 (2)amends or modifies the application of any existing law (including regulations) applicable to land under the jurisdiction of the Secretary.
					IIICONSERVATION
			301.Designation of wilderness
 (a)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:
 (1)Black Butte River WildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 11,117 acres, as generally depicted on the map entitled Black Butte River Wilderness—Proposed and dated April 13, 2017, which shall be known as the Black Butte River Wilderness.
 (2)Chanchelulla Wilderness AdditionsCertain Federal land managed by the Forest Service in the State, comprising approximately 6,212 acres, as generally depicted on the map entitled Chanchelulla Wilderness Additions—Proposed and dated July 16, 2018, which is incorporated in, and considered to be a part of, the Chanchelulla Wilderness, as designated by section 101(a)(4) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 1619).
 (3)Chinquapin WildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 26,890 acres, as generally depicted on the map entitled Chinquapin Wilderness and Potential Wilderness—Proposed and dated July 16, 2018, which shall be known as the Chinquapin Wilderness.
 (4)English Ridge WildernessCertain Federal land managed by the Bureau of Land Management in the State, comprising approximately 6,204 acres, as generally depicted on the map entitled English Ridge Wilderness—Proposed and dated April 13, 2017, which shall be known as the English Ridge Wilderness.
 (5)Headwaters Forest WildernessCertain Federal land managed by the Bureau of Land Management in the State, comprising approximately 4,360 acres, as generally depicted on the map entitled Headwaters Forest Wilderness—Proposed and dated July 24, 2018, which shall be known as the Headwaters Forest Wilderness.
 (6)Mad River Buttes WildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 6,002 acres, as generally depicted on the map entitled Mad River Buttes Wilderness—Proposed and dated July 25, 2018, which shall be known as the Mad River Buttes Wilderness.
 (7)Mount Lassic Wilderness AdditionCertain Federal land managed by the Forest Service in the State, comprising approximately 1,292 acres, as generally depicted on the map entitled Mount Lassic Wilderness Addition—Proposed and dated February 23, 2017, which is incorporated in, and considered to be a part of, the Mount Lassic Wilderness, as designated by section 3(6) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065).
 (8)North Fork Eel Wilderness AdditionCertain Federal land managed by the Forest Service and the Bureau of Land Management in the State, comprising approximately 17,182 acres, as generally depicted on the map entitled North Fork Eel Wilderness Addition—Proposed and dated February 23, 2017, which is incorporated in, and considered to be a part of, the North Fork Eel Wilderness, as designated by section 101(a)(19) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 1621).
 (9)Pattison WildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 28,595 acres, as generally depicted on the map entitled Pattison Wilderness—Proposed and dated July 16, 2018, which shall be known as the Pattison Wilderness.
 (10)Sanhedrin Wilderness AdditionCertain Federal land managed by the Forest Service in the State, comprising approximately 112 acres, as generally depicted on the map entitled Sanhedrin Wilderness Addition—Proposed and dated February 22, 2017, which is incorporated in, and considered to be a part of, the Sanhedrin Wilderness, as designated by section 3(2) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065).
 (11)Siskiyou Wilderness AdditionCertain Federal land managed by the Forest Service in the State, comprising approximately 27,747 acres, as generally depicted on the map entitled Siskiyou Wilderness Addition and Potential Wilderness—Proposed and dated July 24, 2018, which is incorporated in, and considered to be a part of, the Siskiyou Wilderness, as designated by section 101(a)(30) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 1623) (as amended by section 3(5) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065)).
 (12)South Fork Eel River Wilderness AdditionCertain Federal land managed by the Bureau of Land Management in the State, comprising approximately 313 acres, as generally depicted on the map entitled South Fork Eel River Wilderness Addition—Proposed and dated April 14, 2017, which is incorporated in, and considered to be a part of, the South Fork Eel River Wilderness, as designated by section 3(10) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2066).
 (13)South Fork Trinity River WildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 26,446 acres, as generally depicted on the map entitled South Fork Trinity River Wilderness and Potential Wilderness—Proposed and dated February 22, 2017, which shall be known as the South Fork Trinity River Wilderness.
 (14)Trinity Alps Wilderness AdditionCertain Federal land managed by the Forest Service in the State, comprising approximately 62,695 acres, as generally depicted on the map entitled Trinity Alps Wilderness Addition and Potential Wilderness—Proposed and dated July 18, 2018, which is incorporated in, and considered to be a part of, the Trinity Alps Wilderness, as designated by section 101(a)(34) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 1623) (as amended by section 3(7) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065)).
 (15)Underwood WildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 15,127 acres, as generally depicted on the map entitled Underwood Wilderness—Proposed and dated July 19, 2018, which shall be known as the Underwood Wilderness.
 (16)Yolla Bolly-Middle Eel Wilderness AdditionCertain Federal land managed by the Forest Service and the Bureau of Land Management in the State, comprising approximately 10,729 acres, as generally depicted on the map entitled Yolla Bolly-Middle Eel Wilderness Addition and Potential Wilderness—Proposed and dated June 7, 2018, which is incorporated in, and considered to be a part of, the Yolla Bolly-Middle Eel Wilderness, as designated by section 3 of the Wilderness Act (16 U.S.C. 1132) (as amended by section 3(4) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065)).
 (17)Yuki Wilderness AdditionCertain Federal land managed by the Forest Service and the Bureau of Land Management in the State, comprising approximately 10,866 acres, as generally depicted on the map entitled Yuki Wilderness Addition and Potential Wilderness—Proposed and dated February 15, 2017, which is incorporated in, and considered to be a part of, the Yuki Wilderness, as designated by section 3(3) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065).
 (b)Redesignation of North Fork Wilderness as North Fork Eel River WildernessSubsection 101(a)(19) Public Law 98–425 (98 Stat. 1621; 16 U.S.C. 1132 note) is amended by striking North Fork Wilderness and inserting North Fork Eel River Wilderness. Any reference in a law, map, regulation, document, paper, or other record of the United States to the North Fork Wilderness shall be deemed to be a reference to the North Fork Eel River Wilderness.
				302.Administration of wilderness
 (a)In generalSubject to valid existing rights, the wilderness areas and wilderness additions established by section 301 shall be administered by the Secretary in accordance with this title and the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
 (1)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and
 (2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary.
					(b)Fire management and related activities
 (1)In generalThe Secretary may take such measures in a wilderness area or wilderness addition designated by section 301 as are necessary for the control of fire, insects, and diseases in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and House Report 98–40 of the 98th Congress.
 (2)Funding prioritiesNothing in this title limits funding for fire and fuels management in the wilderness areas or wilderness additions designated by this Act.
 (3)AdministrationConsistent with paragraph (1) and other applicable Federal law, to ensure a timely and efficient response to fire emergencies in the wilderness additions designated by this title, the Secretary of Agriculture shall—
 (A)not later than 1 year after the date of enactment of this Act, establish agency approval procedures (including appropriate delegations of authority to the Forest Supervisor, District Manager, or other agency officials) for responding to fire emergencies; and
 (B)enter into agreements with appropriate State or local firefighting agencies. (c)GrazingThe grazing of livestock in the wilderness areas and wilderness additions designated by this Act, if established before the date of enactment of this Act, shall be administered in accordance with—
 (1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (2)(A)for lands under the jurisdiction of the Secretary of Agriculture, the guidelines set forth in the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 5487 of the 96th Congress in (H. Rept. 96–617); or
 (B)for lands under the jurisdiction of the Secretary of the Interior, the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405).
						(d)Fish and wildlife
 (1)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this Act affects the jurisdiction or responsibilities of the State with respect to fish and wildlife on public land in the State.
 (2)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activities that are necessary to maintain or restore fish, wildlife, and plant populations and habitats in the wilderness areas or wilderness additions designated by section 301, if the management activities are—
 (A)consistent with relevant wilderness management plans; and (B)conducted in accordance with—
 (i)the Wilderness Act (16 U.S.C. 1131 et seq.); and (ii)appropriate policies, such as the policies established in Appendix B of House Report 101–405.
							(e)Buffer zones
 (1)In generalCongress does not intend for designation of wilderness or wilderness additions by this Act to lead to the creation of protective perimeters or buffer zones around each wilderness area or wilderness addition.
 (2)Activities or uses up to boundariesThe fact that nonwilderness activities or uses can be seen or heard from within a wilderness area shall not, of itself, preclude the activities or uses up to the boundary of the wilderness area.
 (f)Military activitiesNothing in this title precludes— (1)low-level overflights of military aircraft over the wilderness areas or wilderness additions designated by section 301;
 (2)the designation of new units of special airspace over the wilderness areas or wilderness additions designated by section 301; or
 (3)the use or establishment of military flight training routes over the wilderness areas or wilderness additions designated by section 301.
 (g)HorsesNothing in this title precludes horseback riding in, or the entry of recreational or commercial saddle or pack stock into, an area designated as a wilderness area or wilderness addition by section 301—
 (1)in accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)); and (2)subject to any terms and conditions determined to be necessary by the Secretary.
 (h)WithdrawalSubject to valid existing rights, the wilderness areas and wilderness additions designated by section 301 are withdrawn from—
 (1)all forms of entry, appropriation, and disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral materials and geothermal leasing laws. (i)Use by members of Indian tribes (1)AccessIn recognition of the past use of wilderness areas and wilderness additions designated by this Act by members of Indian Tribes for traditional cultural and religious purposes, the Secretary shall ensure that Indian Tribes have access to the wilderness areas and wilderness additions designated by section 301 for traditional cultural and religious purposes.
					(2)Temporary closures
 (A)In generalIn carrying out this section, the Secretary, on request of an Indian Tribe, may temporarily close to the general public one or more specific portions of a wilderness area or wilderness addition to protect the privacy of the members of the Indian Tribe in the conduct of the traditional cultural and religious activities in the wilderness area or wilderness addition.
 (B)RequirementAny closure under subparagraph (A) shall be made in such a manner as to affect the smallest practicable area for the minimum period of time necessary for the activity to be carried out.
 (3)Applicable lawAccess to the wilderness areas and wilderness additions under this subsection shall be in accordance with—
 (A)Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996 et seq.); and (B)the Wilderness Act (16 U.S.C. 1131 et seq.).
 (j)Incorporation of acquired land and interestsAny land within the boundary of a wilderness area or wilderness addition designated by section 301 that is acquired by the United States shall—
 (1)become part of the wilderness area in which the land is located; (2)be withdrawn in accordance with subsection (h); and
 (3)be managed in accordance with this section, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable law.
 (k)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorologic, or climatological collection devices in the wilderness areas and wilderness additions designated by section 301 if the Secretary determines that the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities.
 (l)Authorized eventsThe Secretary may continue to authorize the competitive equestrian event permitted since 2012 in the Chinquapin Wilderness established by section 301 in a manner compatible with the preservation of the area as wilderness.
				303.Designation of potential wilderness
 (a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as potential wilderness areas:
 (1)Certain Federal land managed by the Forest Service, comprising approximately 4,238 acres, as generally depicted on the map entitled Chinquapin Wilderness and Potential Wilderness—Proposed and dated July 16, 2018.
 (2)Certain Federal land administered by the National Park Service, compromising approximately 31,000 acres, as generally depicted on the map entitled Redwood National Park Potential Wilderness—Proposed and dated August 21, 2017.
 (3)Certain Federal land managed by the Forest Service, comprising approximately 8,961 acres, as generally depicted on the map entitled Siskiyou Wilderness Addition and Potential Wilderness—Proposed and dated July 24, 2018.
 (4)Certain Federal land managed by the Forest Service, comprising approximately 405 acres, as generally depicted on the map entitled South Fork Trinity River Wilderness and Potential Wilderness—Proposed and dated February 22, 2017.
 (5)Certain Federal land managed by the Forest Service, comprising approximately 1,237 acres, as generally depicted on the map entitled Trinity Alps Wilderness Additions and Potential Wilderness—Proposed and dated July 18, 2018.
 (6)Certain Federal land managed by the Forest Service, comprising approximately 4,282 acres, as generally depicted on the map entitled Yolla Bolly-Middle Eel Wilderness Additions and Potential Wilderness—Proposed and dated June 7, 2018.
 (7)Certain Federal land managed by the Forest Service, comprising approximately 1,165 acres, as generally depicted on the map entitled Yuki Wilderness Addition and Potential Wilderness—Proposed and dated February 15, 2017.
 (b)ManagementExcept as provided in subsection (c) and subject to valid existing rights, the Secretary shall manage the potential wilderness areas designated by subsection (a) (referred to in this section as potential wilderness areas) as wilderness until the potential wilderness areas are designated as wilderness under subsection (d).
				(c)Ecological restoration
 (1)In generalFor purposes of ecological restoration (including the elimination of nonnative species, removal of illegal, unused, or decommissioned roads, repair of skid tracks, and any other activities necessary to restore the natural ecosystems in a potential wilderness area and consistent with paragraph (2)), the Secretary may use motorized equipment and mechanized transport in a potential wilderness area until the potential wilderness area is designated as wilderness under subsection (d).
 (2)LimitationTo the maximum extent practicable, the Secretary shall use the minimum tool or administrative practice necessary to accomplish ecological restoration with the least amount of adverse impact on wilderness character and resources.
 (d)Eventual wilderness designationThe potential wilderness areas shall be designated as wilderness and as a component of the National Wilderness Preservation System on the earlier of—
 (1)the date on which the Secretary publishes in the Federal Register notice that the conditions in a potential wilderness area that are incompatible with the Wilderness Act (16 U.S.C. 1131 et seq.) have been removed; or
 (2)the date that is 10 years after the date of enactment of this Act for potential wilderness areas located on lands managed by the Forest Service.
					(e)Administration as wilderness
 (1)In generalOn its designation as wilderness under subsection (d), a potential wilderness area shall be administered in accordance with section 302 and the Wilderness Act (16 U.S.C. 1131 et seq.).
 (2)DesignationOn its designation as wilderness under subsection (d)— (A)the land described in subsection (a)(1) shall be incorporated in, and considered to be a part of, the Chinquapin Wilderness established by section 301(a)(4);
 (B)the land described in subsection (a)(3) shall be incorporated in, and considered to be a part of, the Siskiyou Wilderness as designated by section 101(a)(30) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 1623) (as amended by section 3(5) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065) and expanded by section 301(a)(12));
 (C)the land described in subsection (a)(4) shall be incorporated in, and considered to be a part of, the South Fork Trinity River Wilderness established by section 301(a)(14);
 (D)the land described in subsection (a)(5) shall be incorporated in, and considered to be a part of, the Trinity Alps Wilderness as designated by section 101(a)(34) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 1623) (as amended by section 3(7) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065) and expanded by section 301(a)(15));
 (E)the land described in subsection (a)(6) shall be incorporated in, and considered to be a part of, the Yolla Bolly-Middle Eel Wilderness as designated by section 3 of the Wilderness Act (16 U.S.C. 1132) (as amended by section 3(4) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065) and expanded by section 301(a)(17)); and
 (F)the land described in subsection (a)(7) shall be incorporated in, and considered to be a part of, the Yuki Wilderness as designated by section 3(3) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065) and expanded by section 301(a)(18).
 (f)ReportWithin three years after the date of enactment of this Act, and every three years thereafter until the date upon which the potential wilderness is designated wilderness under subsection (d), the Secretary shall submit a report to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate on the status of ecological restoration within the potential wilderness area and the progress toward the potential wilderness area’s eventual wilderness designation under subsection (d).
 304.Designation of wild and scenic riversSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
				
 (214)South Fork Trinity RiverThe following segments from the source tributaries in the Yolla Bolly-Middle Eel Wilderness, to be administered by the Secretary of Agriculture:
 (A)The 18.3-mile segment from its multiple source springs in the Cedar Basin of the Yolla Bolly-Middle Eel Wilderness in section 15, T27N, R10W, to .25 miles upstream of the Wild Mad Road, as a wild river.
 (B)The .65-mile segment from .25 miles upstream of Wild Mad Road to the confluence with the unnamed tributary approximately .4 miles downstream of the Wild Mad Road in section 29, T28N, R11W, as a scenic river.
 (C)The 9.8-mile segment from .75 miles downstream of Wild Mad Road to Silver Creek, as a wild river. (D)The 5.4-mile segment from Silver Creek confluence to Farley Creek, as a scenic river.
 (E)The 3.6-mile segment from Farley Creek to Cave Creek, as a recreational river. (F)The 5.6-mile segment from Cave Creek to the confluence of the unnamed creek upstream of Hidden Valley Ranch in section 5, T15, R7E, as a wild river.
 (G)The 2.5-mile segment from unnamed creek confluence upstream of Hidden Valley Ranch to the confluence with the unnamed creek flowing west from Bear Wallow Mountain in section 29, T1N, R7E, as a scenic river.
 (H)The 3.8-mile segment from the unnamed creek confluence in section 29, T1N, R7E to Plummer Creek, as a wild river.
 (I)The 1.8-mile segment from Plummer Creek to the confluence with unnamed tributary north of McClellan Place in section 6, T1N, R7E, as a scenic river.
 (J)The 5.4-mile segment from the unnamed tributary confluence in section 6, T1N, R7E to Hitchcock Creek, as a wild river.
 (K)The 7-mile segment from Eltapom Creek to the Grouse Creek, as a scenic river. (L)The 5-mile segment from Grouse Creek to Coon Creek, as a wild river.
 (215)East Fork South Fork Trinity RiverThe following segments to be administered by the Secretary of Agriculture: (A)The 8.4-mile segment from its source in the Pettijohn Basin in the Yolla Bolly-Middle Eel Wilderness in section 10, T3S, R10W to .25 miles upstream of the Wild Mad Road, as a wild river.
 (B)The 3.4-mile segment from .25 miles upstream of the Wild Mad Road to the South Fork Trinity River, as a recreational river.
 (216)Rattlesnake CreekThe 5.9-mile segment from the confluence with the unnamed tributary in the southeast corner of section 5, T1S, R12W to the South Fork Trinity River, to be administered by the Secretary of Agriculture as a recreational river.
 (217)Butter CreekThe 7-mile segment from .25 miles downstream of the Road 3N08 crossing to the South Fork Trinity River, to be administered by the Secretary of Agriculture as a scenic river.
 (218)Hayfork CreekThe following segments to be administered by the Secretary of Agriculture: (A)The 3.2-mile segment from Little Creek to Bear Creek, as a recreational river.
 (B)The 13.2-mile segment from Bear Creek to the northern boundary of section 19, T3N, R7E, as a scenic river.
 (219)Olsen CreekThe 2.8-mile segment from the confluence of its source tributaries in section 5, T3N, R7E to the northern boundary of section 24, T3N, R6E, to be administered by the Secretary of the Interior as a scenic river.
 (220)Rusch CreekThe 3.2-mile segment from .25 miles downstream of the 32N11 Road crossing to Hayfork Creek, to be administered by the Secretary of Agriculture as a recreational river.
 (221)Eltapom CreekThe 3.4-mile segment from Buckhorn Creek to the South Fork Trinity River, to be administered by the Secretary of Agriculture as a wild river.
 (222)Grouse CreekThe following segments to be administered by the Secretary of Agriculture: (A)The 3.9-mile segment from Carson Creek to Cow Creek, as a scenic river.
 (B)The 7.4-mile segment from Cow Creek to the South Fork Trinity River, as a recreational river. (223)Madden CreekThe following segments to be administered by the Secretary of Agriculture:
 (A)The 6.8-mile segment from the confluence of Madden Creek and its unnamed tributary in section 18, T5N, R5E to Fourmile Creek, as a wild river.
 (B)The 1.6-mile segment from Fourmile Creek to the South Fork Trinity River, as a recreational river. (224)Canyon CreekThe following segments to be administered by the Secretary of Agriculture and the Secretary of the Interior:
 (A)The 6.6-mile segment from the outlet of lower Canyon Creek Lake to Bear Creek upstream of Ripstein, as a wild river.
 (B)The 11.2-mile segment from Bear Creek upstream of Ripstein to the southern boundary of section 25, T34N, R11W, as a recreational river.
 (225)North Fork Trinity RiverThe following segments to be administered by the Secretary of Agriculture: (A)The 12-mile segment from the confluence of source tributaries in section 24, T8N, R12W to the Trinity Alps Wilderness boundary upstream of Hobo Gulch, as a wild river.
 (B)The .5-mile segment from where the river leaves the Trinity Alps Wilderness to where it fully re-enters the Trinity Alps Wilderness downstream of Hobo Gulch, as a scenic river.
 (C)The 13.9-mile segment from where the river fully re-enters the Trinity Alps Wilderness downstream of Hobo Gulch to the Trinity Alps Wilderness boundary upstream of the County Road 421 crossing, as a wild river.
 (D)The 1.3-mile segment from the Trinity Alps Wilderness boundary upstream of the County Road 421 crossing to the Trinity River, as a recreational river.
 (226)East Fork North Fork Trinity RiverThe following segments to be administered by the Secretary of Agriculture: (A)The 9.5-mile segment from the river’s source north of Mt. Hilton in section 19, T36N, R10W to the end of Road 35N20 approximately .5 miles downstream of the confluence with the East Branch East Fork North Fork Trinity River, as a wild river.
 (B)The 3.25-mile segment from the end of Road 35N20 to .25 miles upstream of Coleridge, as a scenic river.
 (C)The 4.6-mile segment from .25 miles upstream of Coleridge to the confluence of Fox Gulch, as a recreational river.
 (227)New RiverThe following segments to be administered by the Secretary of Agriculture: (A)The 12.7-mile segment of Virgin Creek from its source spring in section 22, T9N, R7E to Slide Creek, as a wild river.
 (B)The 2.3-mile segment of the New River where it begins at the confluence of Virgin and Slide Creeks to Barron Creek, as a wild river.
 (228)Middle Eel RiverThe following segments, to be administered by the Secretary of Agriculture: (A)The 37.7-mile segment from its source in Frying Pan Meadow to Rose Creek, as a wild river.
 (B)The 1.5-mile segment from Rose Creek to the Black Butte River, as a recreational river. (C)The 10.5-mile segment of Balm of Gilead Creek from its source in Hopkins Hollow to the Middle Eel River, as a wild river.
 (D)The 13-mile segment of the North Fork Middle Fork Eel River from the source on Dead Puppy Ridge in section 11, T26N, R11W to the confluence of the Middle Eel River, as a wild river.
 (229)North Fork Eel River, CAThe 14.3-mile segment from the confluence with Gilman Creek to the Six Rivers National Forest boundary, to be administered by the Secretary of Agriculture as a wild river.
 (230)Red Mountain Creek, CAThe following segments to be administered by the Secretary of Agriculture: (A)The 5.25-mile segment from its source west of Mike’s Rock in section 23, T26N, R12E to the confluence with Littlefield Creek, as a wild river.
 (B)The 1.6-mile segment from the confluence with Littlefield Creek to the confluence with the unnamed tributary in section 32, T26N, R8E, as a scenic river.
 (C)The 1.25-mile segment from the confluence with the unnamed tributary in section 32, T26N, R8E to the confluence with the North Fork Eel River, as a wild river.
 (231)Redwood CreekThe following segments to be administered by the Secretary of the Interior: (A)The 6.2-mile segment from the confluence with Lacks Creek to the confluence with Coyote Creek as a scenic river on publication by the Secretary of a notice in the Federal Register that sufficient inholdings within the boundaries of the segments have been acquired in fee title to establish a manageable addition to the system.
 (B)The 19.1-mile segment from the confluence with Coyote Creek in section 2, T8N, R2E to the Redwood National Park boundary upstream of Orick in section 34, T11N, R1E as a scenic river.
 (C)The 2.3-mile segment of Emerald Creek from its source in section 29, T10N, R2E to the confluence with Redwood Creek as a scenic river.
 (232)Lacks CreekThe following segments to be administered by the Secretary of the Interior: (A)The 5.1-mile segment from the confluence with two unnamed tributaries in section 14, T7N, R3E to Kings Crossing in section 27, T8N, R3E as a wild river.
 (B)The 2.7-mile segment from Kings Crossing to the confluence with Redwood Creek as a scenic river upon publication by the Secretary of a notice in the Federal Register that sufficient inholdings within the segment have been acquired in fee title or as scenic easements to establish a manageable addition to the system.
 (233)Lost Man CreekThe following segments to be administered by the Secretary of the Interior: (A)The 6.2-mile segment of Lost Man Creek from its source in section 7, T10N, R2E to .25 miles upstream of the Prairie Creek confluence as a recreational river.
 (B)The 2.3-mile segment of Larry Damm Creek from its source in section 44, T11N, R2E to the confluence with Lost Man Creek as a recreational river.
 (C)The 1.6-mile segment of Larry Damm Creek from its source in section 8, T11N, R2E to the unnamed confluence with the tributary in section 18, T11N, R1E, as a recreational river.
 (D)The .75-mile segment of Larry Damm Creek from the unnamed confluence with the tributary in section 18, T11N, R1E to the confluence with Lost Man Creek, as a scenic river.
 (234)Little Lost Man CreekThe 3.6-mile segment of Little Lost Man Creek from its source in section 6, T10N, R2E to .25 miles upstream of the Lost Man Creek road crossing, to be administered by the Secretary of the Interior as a wild river.
 (235)South Fork Elk RiverThe following segments to be administered by the Secretary of the Interior through a cooperative management agreement with the State of California:
 (A)The 3.6-mile segment of the Little South Fork Elk River from the source in section 21, T3N, R1E to the confluence with the South Fork Elk River, as a wild river.
 (B)The 2.2-mile segment of the unnamed tributary of the Little South Fork Elk River from its source in section 15, T3N, R1E to the confluence with the Little South Fork Elk River, as a wild river.
 (C)The 3.6-mile segment of the South Fork Elk River from the confluence of the Little South Fork Elk River to the confluence with Tom Gulch, as a recreational river.
 (236)Salmon CreekThe 4.6-mile segment from its source in section 27, T3N, R1E to the Headwaters Forest Reserve boundary in section 18, T3N, R1E to be administered by the Secretary of the Interior as a wild river through a cooperative agreement with the State of California.
 (237)South Fork Eel RiverThe following segments to be administered by the Secretary of the Interior: (A)The 6.2-mile segment from the confluence with Jack of Hearts Creek to the southern boundary of the South Fork Eel Wilderness in section 8, T22N, R5E, as a recreational river to be administered by the Secretary through a cooperative management agreement with the State of California.
 (B)The 6.1-mile segment from the southern boundary of the South Fork Eel Wilderness to the northern boundary of the South Fork Eel Wilderness in section 29, T23N, R16W as a wild river.
 (238)Elder CreekThe following segments to be administered by the Secretary of the Interior through a cooperative management agreement with the State of California:
 (A)The 3.6-mile segment from its source north of Signal Peak in section 6, T21N, R15W to the confluence with the unnamed tributary near the center of section 28, T22N, R16W, as a wild river.
 (B)The 1.3-mile segment from the confluence with the unnamed tributary near the center of section 28, T22N, R16W to the confluence with the South Fork Eel River, as a recreational river.
 (C)The 2.1-mile segment of Paralyze Canyon from its source south of Signal Peak in section 7, T21N, R15W to the confluence with Elder Creek, as a wild river.
 (239)Cedar CreekThe following segments to be administered as a wild river by the Secretary of the Interior: (A)The 7.7-mile segment from its source in section 22, T24N, R16W to the southern boundary of the Red Mountain unit of the South Fork Eel Wilderness.
 (B)The 1.9-mile segment of North Fork Cedar Creek from its source in section 28, T24N, R5E to the confluence with Cedar Creek.
 (240)East Branch South Fork Eel RiverThe following segments to be administered by the Secretary of the Interior as a scenic river on publication by the Secretary of a notice in the Federal Register that sufficient inholdings within the boundaries of the segments have been acquired in fee title or as scenic easements to establish a manageable addition to the system:
 (A)The 2.3-mile segment of Cruso Cabin Creek from the confluence of two unnamed tributaries in section 18, T24N, R15W to the confluence with Elkhorn Creek.
 (B)The 1.8-mile segment of Elkhorn Creek from the confluence of two unnamed tributaries in section 22, T24N, R16W to the confluence with Cruso Cabin Creek.
 (C)The 14.2-mile segment of the East Branch South Fork Eel River from the confluence of Cruso Cabin and Elkhorn Creeks to the confluence with Rays Creek.
 (D)The 1.7-mile segment of the unnamed tributary from its source on the north flank of Red Mountain’s north ridge in section 2, T24N, R17W to the confluence with the East Branch South Fork Eel River.
 (E)The 1.3-mile segment of the unnamed tributary from its source on the north flank of Red Mountain’s north ridge in section 1, T24N, R17W to the confluence with the East Branch South Fork Eel River.
 (F)The 1.8-mile segment of Tom Long Creek from the confluence with the unnamed tributary in section 12, T25N, R4E to the confluence with the East Branch South Fork Eel River.
 (241)Mattole River EstuaryThe 1.5-mile segment from the confluence of Stansberry Creek to the Pacific Ocean, to be administered as a recreational river by the Secretary of the Interior.
 (242)Honeydew CreekThe following segments to be administered as a wild river by the Secretary of the Interior: (A)The 5.1-mile segment of Honeydew Creek from its source in the southwest corner of section 25, T3S, R1W to the eastern boundary of the King Range National Conservation Area in section 18, T3S, R1E.
 (B)The 2.8-mile segment of West Fork Honeydew Creek from its source west of North Slide Peak to the confluence with Honeydew Creek.
 (C)The 2.7-mile segment of Upper East Fork Honeydew Creek from its source in section 25, T3S, R1W to the confluence with Honeydew Creek.
 (243)Bear CreekThe following segments to be administered by the Secretary of the Interior: (A)The 1.9-mile segment of North Fork Bear Creek from the confluence with the unnamed tributary immediately downstream of the Horse Mountain Road crossing to the confluence with the South Fork, as a scenic river.
 (B)The 6.1-mile segment of South Fork Bear Creek from the confluence in section 2, T5S, R1W with the unnamed tributary flowing from the southwest flank of Queen Peak to the confluence with the North Fork, as a scenic river.
 (C)The 3-mile segment of Bear Creek from the confluence of the North and South Forks to the eastern boundary of the southwest ¼ of section 11, T4S, R1E, as a wild river.
 (244)Gitchell CreekThe 3-mile segment of Gitchell Creek from its source in section 8, T4S, R1E to the Pacific Ocean to be administered by the Secretary of the Interior as a wild river.
 (245)Big flat CreekThe following segments to be administered by the Secretary of the Interior as a wild river: (A)The 4-mile segment of Big Flat Creek from its source in section 36, T3S, R1W to the Pacific Ocean.
 (B)The .8-mile segment of the unnamed tributary from its source in section 35, T3S, R1W to the confluence with Big Flat Creek.
 (C)The 2.7-mile segment of North Fork Big Flat Creek from the source in section 34, T3S, R1W to the confluence with Big Flat Creek.
 (246)Big CreekThe following segments to be administered by the Secretary of the Interior as wild rivers: (A)The 2.7-mile segment of Big Creek from its source in section 28, T3S, R1W to the Pacific Ocean.
 (B)The 1.9-mile unnamed southern tributary from its source in section 27, T3S, R1W to the confluence with Big Creek.
 (247)Elk CreekThe 11.4-mile segment from its confluence with Lookout Creek to its confluence with Deep Hole Creek, to be jointly administered by the Secretaries of Agriculture and the Interior, as a wild river.
 (248)Eden CreekThe 2.7-mile segment from the private property boundary in the northwest quarter of section 27, T21N, R12W to the eastern boundary of section 23, T21N, R12W, to be administered by the Secretary of the Interior as a wild river.
 (249)Deep Hole CreekThe 4.3-mile segment from the private property boundary in the southwest quarter of section 13, T20N, R12W to the confluence with Elk Creek, to be administered by the Secretary of the Interior as a wild river.
 (250)Indian CreekThe 3.3-mile segment from 300 feet downstream of the jeep trail in section 13, T20N, R13W to the confluence with the Eel River, to be administered by the Secretary of the Interior as a wild river.
 (251)Fish CreekThe 4.2-mile segment from the source at Buckhorn Spring to the confluence with the Eel River, to be administered by the Secretary of the Interior as a wild river..
			305.Sanhedrin Conservation Management Area
 (a)EstablishmentSubject to valid existing rights, there is established the Sanhedrin Conservation Management Area (referred to in this section as the conservation management area), comprising approximately 14,177 acres of Federal land administered by the Forest Service in Mendocino County, California, as generally depicted on the map entitled Sanhedrin Special Conservation Management Area—Proposed and dated April 12, 2017.
 (b)PurposesThe purposes of the conservation management area are to— (1)conserve, protect, and enhance for the benefit and enjoyment of present and future generations the ecological, scenic, wildlife, recreational, roadless, cultural, historical, natural, educational, and scientific resources of the conservation management area;
 (2)protect and restore late-successional forest structure, oak woodlands and grasslands, aquatic habitat, and anadromous fisheries within the conservation management area;
 (3)protect and restore the wilderness character of the conservation management area; and (4)allow visitors to enjoy the scenic, natural, cultural, and wildlife values of the conservation management area.
					(c)Management
 (1)In generalThe Secretary shall manage the conservation management area— (A)in a manner consistent with the purposes described in subsection (b); and
 (B)in accordance with— (i)the laws (including regulations) generally applicable to the National Forest System;
 (ii)this section; and (iii)any other applicable law (including regulations).
 (2)UsesThe Secretary shall only allow uses of the conservation management area that the Secretary determines would further the purposes described in subsection (b).
					(d)Motorized vehicles
 (1)In generalExcept as provided in paragraph (3), the use of motorized vehicles in the conservation management area shall be permitted only on existing roads, trails, and areas designated for use by such vehicles as of the date of enactment of this Act.
 (2)New or temporary roadsExcept as provided in paragraph (3), no new or temporary roads shall be constructed within the conservation management area.
 (3)ExceptionNothing in paragraph (1) or (2) prevents the Secretary from— (A)rerouting or closing an existing road or trail to protect natural resources from degradation, or to protect public safety, as determined to be appropriate by the Secretary;
 (B)designating routes of travel on lands acquired by the Secretary and incorporated into the conservation management area if the designations are—
 (i)consistent with the purposes described in subsection (b); and (ii)completed, to the maximum extent practicable, within three years of the date of acquisition;
 (C)constructing a temporary road on which motorized vehicles are permitted as part of a vegetation management project carried out in accordance with subsection (e);
 (D)authorizing the use of motorized vehicles for administrative purposes; or (E)responding to an emergency.
						(4)Decommissioning of temporary roads
 (A)RequirementThe Secretary shall decommission any temporary road constructed under paragraph (3)(C) not later than 3 years after the date on which the applicable vegetation management project is completed.
 (B)DefinitionAs used in subparagraph (A), the term decommission means— (i)to reestablish vegetation on a road; and
 (ii)to restore any natural drainage, watershed function, or other ecological processes that are disrupted or adversely impacted by the road by removing or hydrologically disconnecting the road prism.
							(e)Timber harvest
 (1)In generalExcept as provided in paragraph (2), no harvesting of timber shall be allowed within the conservation management area.
 (2)ExceptionsThe Secretary may authorize harvesting of timber in the conservation management area— (A)if the Secretary determines that the harvesting is necessary to further the purposes of the conservation management area;
 (B)in a manner consistent with the purposes described in subsection (b); and (C)subject to—
 (i)such reasonable regulations, policies, and practices as the Secretary determines appropriate; and (ii)all applicable laws (including regulations).
 (f)GrazingThe grazing of livestock in the conservation management area, where established before the date of enactment of this Act, shall be permitted to continue—
 (1)subject to— (A)such reasonable regulations, policies, and practices as the Secretary considers necessary; and
 (B)applicable law (including regulations); and (2)in a manner consistent with the purposes described in subsection (b).
 (g)Wildfire, insect, and disease managementConsistent with this section, the Secretary may take any measures within the conservation management area that the Secretary determines to be necessary to control fire, insects, and diseases, including the coordination of those activities with a State or local agency.
				(h)Acquisition and incorporation of land and interests in land
 (1)Acquisition authorityIn accordance with applicable laws (including regulations), the Secretary may acquire any land or interest in land within the boundaries of the conservation management area by purchase from willing sellers, donation, or exchange.
 (2)IncorporationAny land or interest in land acquired by the Secretary under paragraph (1) shall be— (A)incorporated into, and administered as part of, the conservation management area; and
 (B)withdrawn in accordance with subsection (i). (i)WithdrawalSubject to valid existing rights, all Federal land located in the conservation management area is withdrawn from—
 (1)all forms of entry, appropriation, and disposal under the public land laws; (2)location, entry, and patenting under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. IVMISCELLANEOUS 401.Maps and legal description (a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare maps and legal descriptions of the—
 (1)wilderness areas and wilderness additions designated by section 301; (2)potential wilderness areas designated by section 303;
 (3)South Fork Trinity-Mad River Restoration Area; (4)Horse Mountain Special Management Area; and
 (5)Sanhedrin Conservation Management Area. (b)Submission of maps and legal descriptionThe Secretary shall file the maps and legal descriptions prepared under subsection (a) with—
 (1)the Committee on Natural Resources of the House of Representatives; and (2)the Committee on Energy and Natural Resources of the Senate.
 (c)Force of lawThe maps and legal descriptions prepared under subsection (a) shall have the same force and effect as if included in this Act, except that the Secretary may correct any clerical and typographical errors in the map and legal description.
 (d)Public availabilityThe maps and legal descriptions prepared under subsection (a) shall be on file and available for public inspection in the appropriate offices of the Forest Service, Bureau of Land Management, and National Park Service.